Citation Nr: 1601176	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-24 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Williamson Medical Center on November 28, 2011 and November 29, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 2007 to February 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in April 2012 by the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Williamson Medical Center on November 28, 2011 and November 29, 2011 will be addressed in this decision.  The issue of entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of obtaining a Master of Business Administration (MBA) will be addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran sought treatment for abdominal pain and rectal bleeding on November 28, 2011 at Williamson Medical Center.  VA treatment records reflect that there were no beds available within VA Tennessee Valley Healthcare System once the Veteran was considered stable at the Williamson Medical Center on November 28, 2011 and on November 29, 2011.  The Veteran was diagnosed with mild gastritis and his discharge diagnosis was abdominal pain with lower GI bleeding.  The Veteran contends that the treatment for abdominal pain with lower GI bleeding was due to medication he was prescribed by VA for his service-connected disabilities.  At the time of the medical treatment on November 28, 2011 and November 29, 2011, the Veteran was taking Meloxicam.  Possible side effects of Meloxicam include abdominal pain; anemia; bloody, black, and tarry stools; diarrhea; and gastrointestinal bleeding.  In light of the foregoing, the Board finds that a VA medical opinion to determine whether the abdominal pain and lower GI bleeding was due to the medication prescribed to treat his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate medical specialist with respect to whether the Veteran's medical treatment for abdominal pain and upper gastrointestinal bleeding on November 28, 2011 and November 29, 2011 at the Williamson Medical Center was due to medication the Veteran was prescribed to treat his service-connected disabilities to include Meloxicam.  The claims file and treatment records must be made available to the medical specialists for review, and the report should so indicate.  The medical specialist should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the treatment for abdominal pain and upper gastrointestinal bleeding on November 28, 2011 and November 29, 2011 was due to medication prescribed to the Veteran to treat his service-connected disabilities to include Meloxicam.

The medical specialist should provide an explanation and discuss the medical principles involved for any opinions expressed. 

2. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


